11 So.3d 407 (2009)
Felix R. FIGUERUELO, Appellant,
v.
Elizabeth S. FIGUERUELO, Appellee.
No. 2D07-5546.
District Court of Appeal of Florida, Second District.
May 8, 2009.
*408 Charles E. Monty of Charles E. Monty, P.A., Clearwater, for Appellant.
Felix R. Figueruelo, pro se.
John R. Blue and Stephanie Zimmerman of Carlton Fields, P.A., St. Petersburg, for Appellee.
LaROSE, Judge.
Felix Figueruelo (the Husband) appeals the final judgment dissolving his marriage to Elizabeth Figueruelo (the Wife). We find merit in two of his issues and reverse. We affirm on the remaining five issues without further discussion.
The Husband claims entitlement to an additional $5700 in equitable distribution. The Wife drew $55,000 from a credit line on the marital home. She placed $25,000 in trust for the Husband but now concedes that he should have received $27,500, $2500 more than he received. The Husband also is entitled to $3200 as his half of an investment return the Wife made with marital funds. Accordingly, we reverse the equitable distribution award with regard to these two points and remand for the trial court to credit the Husband with $5700 against the amount he owes to the Wife.
The Husband argues, and the Wife concedes, that the trial court erroneously ordered him to pay a portion of the Wife's attorney's fees without making the required factual findings of need and ability to pay. See § 61.16, Fla. Stat. (2004); Perrin v. Perrin, 795 So.2d 1023, 1024 (Fla. 2d DCA 2001). We reverse and remand for the trial court to do so.
Reversed and remanded.
SILBERMAN and WALLACE, JJ., Concur.